         Case 1:18-cv-01551-ESH Document 125 Filed 08/07/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.

                 Plaintiffs,

                          v.
                                                      Civil Action No.18-1551 (ESH)
  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                 Defendants.



                               DEFENDANTS’ STATUS REPORT

       In accordance with the Court’s Order entered on July 31, 2019 (ECF No. 123),

Defendants respectfully submit this status report. The Court’s order requires Defendants, by

August 7, 2019 at Noon, to provide the unredacted separation files of 15 (now 18) DTP MAVNIs

to Plaintiffs’ counsel; file a status report with the Court regarding USARC’s intention to offer

reinstatement to these 15 (now 18) MAVNIs for purposes of receiving the procedures described

in AR 135-178; provide plaintiffs’ counsel with a list of 21 names of DTP MAVNIs whose

naturalization applications were denied, withdrawn, or administratively closed since September

30, 2016; and provide USCIS with (1) a list of the 349 MAVNIs discharged since September 30,

2016 for non-MSSD reasons who received a USAREC discharge order but not a USARC

discharge order, notifying USCIS that each person on this list, has not, in fact, been discharged

from the Army; and (2) a list of 15 (now 18) DTP MAVNIs who were discharged for non-MSSD

reasons since September 30, 2016 and received both USAREC and USARC discharge orders,

notifying USCIS of the Army’s intention to revoke these MAVNI’s discharge orders in order to
         Case 1:18-cv-01551-ESH Document 125 Filed 08/07/19 Page 2 of 3



afford the procedures of AR 135-178, contemporaneously providing the same lists to plaintiffs’

counsel. Order (ECF No. 123) at 1-2.

       1. USARC intends to offer reinstatement to the 18 DTP MAVNIs for purposes of

receiving the procedures described in AR 135-178.

       2. On August 7, 2019, Defendants provided Plaintiffs’ counsel with the 5 additional

unredacted separation files for DTP MAVNIs who received both USAREC and USARC

discharge orders (Defendants provided Plaintiffs’ counsel with the first 13 unredacted files on

July 22, 2019); the 21 names of DTP MAVNIs whose naturalization applications were denied,

withdrawn, or administratively closed since September 30, 2016; the list of 349 MAVNIs

discharged since September 30, 2016 for non-MSSD reasons who received a USAREC discharge

order but not a USARC discharge order; and the list of DTP MAVNIs discharged for non-MSSD

reasons since September 30, 2016 who received both USAREC and USARC discharge orders.

       3. On August 7, 2019, Defendants provided USCIS with the list of 349 MAVNIs

discharged since September 30, 2016 for non-MSSD reasons who received a USAREC discharge

order but not a USARC discharge order. Defendants notified USCIS that each of these 349

MAVNIs have not, in fact, been discharged from the Army. Defendants further provided USCIS

with the list of the DTP MAVNIs who were discharged for non-MSSD reasons since September

30, 2016 and received both USAREC and USARC discharge orders. Defendants notified USCIS

that USARC intends to offer reinstatement to the 18 DTP MAVNIs for purposes of receiving the

procedures described in AR 135-178.

Dated: August 7, 2019                        Respectfully submitted,

                                             JESSIE K. LIU
                                             D.C. Bar # 472845
                                             United States Attorney



                                                2
Case 1:18-cv-01551-ESH Document 125 Filed 08/07/19 Page 3 of 3



                            DANIEL F. VAN HORN
                            D.C. Bar # 924092
                            Chief, Civil Division


                      By:   /s/Jeremy A. Haugh
                            JEREMY A. HAUGH
                            Special Assistant United States Attorney
                            555 4th Street, N.W.
                            Washington, D.C. 20530
                            (202) 252-2574
                            Jeremy.Haugh@usdoj.gov


                            Attorneys for Defendants




                               3
